Citation Nr: 0003739
Decision Date: 02/14/00	Archive Date: 09/08/00

DOCKET NO. 97-24 278               DATE FEB 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to an initial rating greater than 10 percent for
postoperative herniated nucleus pulposus at L4-L5, and L5-S1.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from July 1974 to July 1977, and
from November 1977 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from
the July 1996 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) which granted service connection for
postoperative herniated nucleus pulposus at the L4-L5, and L5-S1,
evaluated as noncompensably disabling. The evaluation was increased
to 10 percent by a rating action in April 1998. This case was
previously before the Board in May 1999 when it was remanded for
further evidentiary development.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. Postoperative herniated nucleus pulposus at L4-L5, and L5-S1, is
manifested by subjective complaint of low back pain and clinical
evidence of decreased sensation in the L2, L3, L4, L5 and S1
distribution of the right lower extremity.

CONCLUSION OF LAW

Postoperative herniated nucleus pulposus at L4-L5, and L5-S1, is 10
percent disabling and no more in accordance with the applicable
schedular criteria. 38 U.S.C.A. 1155, 5107(b) (West 1991); 38
C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Codes 5292,
and 5293 (1999).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that beginning in March 1975 the
veteran was treated on multiple occasions for symptoms referable to
the low back area and right lower extremity. Until 1993 the veteran
was treated with conservative measures including physical therapy.
A magnetic resonance imaging spectroscopy (MRI) conducted in
December 1993 revealed minimal focal right paramedian disc bulge of
the L3-L4, moderately large right posterior disc herniation with
impingement of the right L5 nerve root in the lateral recess, and
mild broad base disc bulge of L5-S1. In April 1994 he underwent
right L4-L5, L5-S1 hemilaminectomies and diskectomies with
foraminotomies for herniated nucleus pulposus. The veteran
tolerated the surgery well and had near total resolution of his
preoperative symptoms. Thirty days after surgery his symptoms were
describe as minimal and infrequent paresthesia and dysesthesias in
an L5 distribution on the right lower extremity. At the time of his
February 1996 physical examination for separation from service it
was recorded that the veteran had low back pain and right lumbar
radiculopathy. Although a further neurosurgery work up was
recommended no such report is of record.

On VA examination conducted in June 1996 the veteran complained of
back pain which was mainly numbness and pain involving his right
lower extremity. He reported that in 1980 he was found to have a
slipped disc, treated with conservative measures. He said that he
reinjured his back in 1993, and he had surgery in 1994, which
resolved a lot of the pain. The veteran's current complaints were
mainly intermittent numbness involving the sole of the right foot
and the back of the right leg. An MRI in the past had reportedly
revealed scar tissue in the area of the surgery. Objective
examination of the back disclosed normal lordotic curvature with no
evidence of scoliosis. There was no tenderness to palpation or
costovertebral angle tenderness. The veteran had full range of
motion in the upper and lower extremities. Motor strength was
essentially 5/5 in upper and lower extremities, with tone and bulk
appropriate for age. Sensory examination

- 3 -

demonstrated some blunting involving the L4, L5, and S1
distribution on the right lower extremity. Deep tendon reflexes
were all at 1-2+ in the upper and lower extremities, and
symmetrical. The veteran's gait was narrow based and Romberg's was
negative. Plantars response by reflexor was bilaterally equal. The
pertinent assessment was L4, L5, and S1 radiculopathy by history
and exudation.

When the veteran testified at his personal hearing in December 1997
he related that his lower back was stiff, sore and aching all the
time. He also noted pain in his right thigh, and right foot, as
well as occasional numbness in his "big toes," which the veteran
felt was related to the nerves in his back. He said that bending
forward or backward causes his back to hurt. In the morning it
takes him a while to become mobile. He takes extra strength Tylenol
for the discomfort. With regard to right leg symptoms the veteran
testified that at times early in the morning, he would use a cane
for the first thirty or forty minutes. In response to questioning,,
the veteran also said he has constant muscle spasms which flare-up
and go away. He indicated that additional back surgery had been
discussed at the VA hospital, but the veteran was not interested.

VA outpatient treatment records dated in January 1997 to February
1998 reflect that the veteran was followed for chronic low back
pain with possible radiation into the right lower extremity. When
he was seen in pain clinic in July 1997 it was noted that he was
status post L4/L5, L5/S1 diskectomy in 1994, with relief until
1995. The veteran described pain radiating down his right leg,
sciatica. It was recorded that he did not complain of low back
pain. On objective examination deep tendon reflexes were symmetric
and 2/4. The veteran had decreased sensation in the right leg,
especially the foot. Patrick's sign was positive on the right, and
straight leg raising test was positive at 60 degrees on the right.
Motor examination was 5/5 bilaterally in the lower extremities. The
assessment was radicular pain probably secondary to scar tissue
versus _____ disc.

In the report of his August 1997 Persian Gulf Examination it was
recorded that the veteran had chronic low back pain with occasional
right sciatica, numbness in the right foot, and paresthesia without
weakness.

- 4 -

On VA examination conducted in August 1999 the veteran reported
pain focused in the low back with radiation into the right leg,
which was worse on activity. He had full range of motion of the
feet, ankles, knees, and hips. Sensation was decreased to pinprick
and light touch over the L2, L3, L4, L5, and S1 distribution in the
right lower extremity. There was no evidence of muscle atrophy or
fasciculation in the extremities. Muscle strength of the lower
extremities was 5/5 in all joints. There was no evidence of any leg
length discrepancy. No pain was found on palpation of the lumbar
spine, and there was no evidence of muscle spasm or fasciculation
of the lumbosacral paraspinal muscles. Active range of motion of
the lumbosacral spine was 75 degrees flexion, 30 degrees extension,
35 degrees lateral flexion, bilaterally, all considered normal
ranges of motion in the lumbar spine. Deep tendon reflexes were
present and equal in the lower extremities. The veteran's gait was
nonantalgic without the use of any assistance device, and with no
limp. There were no other focal neuromuscular deficits. The
assessment was that clinically tie veteran had low back pain with
the only focal findings being decreased sensation to pinprick and
light touch over the right lower extremity. There were no other
significant focal neuromuscular or functional deficits on
examination. The examiner noted that he had reviewed the pertinent
parts of the veteran's claims folder and in accordance with the
Board's remand all findings had been reported. The low back did not
exhibit any weakened movement, excess fatigability, or
incoordination. The examiner's opinion as to whether pain could
significantly limit functional ability during flare-ups, or on
repeated use over time, was that this is a possibility. The
examiner noted that he had not seen the veteran over time, but it
was a possibility that it could limit functional ability during
flare-ups. There was no additional loss of range of motion which
the examiner could identify.

Legal Analysis

The veteran's claims for a higher evaluation for compensation
benefits are "well grounded" within the meaning of 38 U.S.C.A.
5107(a). Proscelle v. Derwinski, 2 Vet. App. 629 (1992). When a
claimant submits a well-grounded claim, VA must assist him in
developing facts pertinent to the claim. In this case the Board is

- 5 -

satisfied that all available relevant evidence has been obtained
regarding the claim and that no further assistance to the veteran
is required to comply with 38 U.S.C.A. 5107(a).

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can practicably be
determined, the average impairment of earning capacity. 38 U.S.C.A.
1155. Although the regulations require that, in evaluating a given
disability, that disability be viewed in relation to its whole
recorded history, 38 C.F.R. 4.1, 4.2, where entitlement to
compensation has already been established, and an increase in the
disability rating is at issue, it is the present level of
disability which is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). In Fenderson v. West, 12 Vet. App. 119 (1999) the
Court found that the "present level" rule, set out in Francisco, is
not applicable to original ratings. The significance of this
distinction was that at the time of an initial rating, separate
ratings could be assigned for separate periods of time based on the
facts found---a practice known as "staged ratings." Fenderson,
supra.

Separate diagnostic codes identify the various disabilities. VA has
a duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record and to explain the reasons and bases for its
conclusions. Schafrath v. Derwinski, 1 Vet.App. 589 (1991). These
regulations include, but are not limited to 38 C.F.R.  4.1, 4.2,
and 4.10.

Congress has directed that the rating schedule reflect the average
impairments of earning capacity resulting from disability. 38
U.S.C.A. 1155. However, the rating schedule may not be employed as
a vehicle for compensating a claimant twice, or more, for the same
symptomatology; which would result in overcompensation for the
actual impairment of earning capacity. Brady v. Brown, 4 Vet.App.
203, 206 (1993). The evaluation of the same manifestation under
multiple diagnoses is not contemplated by the regulatory
provisions, which state that such "pyramiding" is to be avoided. 38
C.F.R. 4.14(1994). The critical element for evaluation under
multiple codes is that none of the symptomatology of one condition
is duplicative

- 6 -

Of, or overlapping with the symptomatology of the other condition.
Esteban v. Brown, 6 Vet.App. 259 (1994).

Under 38 C.F.R. 4.3 VA is required to resolve any reasonable doubt
regarding the current level of the veteran's disability in his
favor. In accordance with 38 C.F.R. 4.7, where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise the
lower rating will. be assigned.

Under 38 C.F.R. 4.40 (1999), disability of the musculoskeletal
system includes functional loss due to pain, supported by adequate
pathology and evidenced by visible behavior on motion. Weakness is
as important as limitation of motion, and a part which becomes
painful on use must be regarded as seriously disabled. Under 38
C.F.R. 4.45 (1999), factors of joint disability include increased
or limited motion, weakness, fatigability, or painful movement,
swelling, deformity or disuse atrophy. In rating disability of the
joints consideration is to be given to pain on movement, swelling,
deformity or atrophy of disuse. Additionally, it is the intention
of the rating schedule to recognize actually painful joints due to
healed injury as entitled to at least the minimum compensable
rating for the joint. 38 C.F.R. 4.59.

The veteran's disability is currently evaluated under the
provisions of Diagnostic Code 5293, pertaining to intervertebral
syndrome. Mild symptoms are rated as 10 percent disabling under
Code 5293. A 20 percent rating is for assignment for moderate
intervertebral disc syndrome, with recurrent attacks. A 40 percent
evaluation is provided where there is evidence of severe recurring
attacks with intermittent relief. A rating of 60 percent requires
a pronounced disorder, with persistent symptoms compatible with
sciatic neuropathy, with characteristic pain and demonstrable
muscle spasm, absent ankle jerk or other neurological findings
appropriate to the site of deseased disc, with little intermittent
relief.

The medical evidence in this case reflects that postoperative
herniated nucleus pulposus at L4-L5, and L5-S1, is manifested by
subjective complaints of pain in the

- 7 -

right lower extremity and low back region, with clinical evidence
of decreased sensation in the L2, L3, L4, L5 and S1 distribution of
the right lower extremity. Clinical findings over the pertinent
period have consistently reflected that there is no tenderness to
palpation of the lumbar region, and no decrease in strength or
range of motion in the lower extremities. There is no evidence of
muscular atrophy in the extremities and no muscle spasm in the
lumbar paraspinal region. Similarly, no evidence was found of
muscle fasciculation in the back or legs. Although it was
considered to be possible that pain could limit functional ability
on flare-ups or repeated use, the VA examiner in 1999 found no
evidence of weakened movement, excess fatigability, or
incoordination, and no significant focal neuromuscular or
functional deficits, beyond the decrease in right leg sensation.

On application of the schedular criteria to the facts in this case
it is clear that the medical evidence does not warrant an increased
rating under Code 5293. The record does not reflect moderate
intervertebral disc syndrome, with recurrent attacks, the criteria
for a 20 percent rating, the next higher level of evaluation.
Rather, the medical findings in this case most nearly approximate
the criteria of mild symptoms warranting a 10 percent rating for
intervertebral disc syndrome.

Also for consideration are the rating criteria pertaining to
limitation of motion of the lumbar spine, which is evaluated under
the provisions of Diagnostic Code 5292. Where there is slight
limitation of motion, the rating is 10 percent. A 20 percent
evaluation is provided for moderate limitation of motion, and where
limitation of motion is severe a 40 percent rating is for
assignment. Inasmuch as range of motion in the lumbar spine is
considered to be normal, no increase in evaluation of the veteran's
disability is warranted on that basis.

Full consideration has been given to the requirement of 38 C.F.R.
4.3 to resolve any reasonable doubt regarding the current level of
disability in the veteran's favor. However, the medical evidence
does not create a reasonable doubt regarding the level of this
disability. The record simply does not reflect the presence of more
severe symptomatology such as would warrant a higher evaluation
under any applicable criteria. Accordingly, it is determined that
the preponderance of the

- 8 -

evidence is against assignment of a disability rating greater than
10 percent for the veteran's postoperative herniated nucleus
pulposus at the L4-L5, and L5-S1.

ORDER

A rating greater than 10 percent for postoperative herniated
nucleus pulposus at the L4-L5, and L5-S1, is denied.

G. H. SHUFELT 
Member, Board of Veterans' Appeals

- 9 -



